Cabot Microelectronics Corporation 2012 Omnibus Incentive Plan
Fiscal Year 20[XX] Restricted Stock Unit Award Agreement for United States
Employees


[AWARD DATE]


«FIRST_NAME» «LAST_NAME»
«Address__1»
«Address_2», «Address_3», «Address_4»
«Address_5»




Dear «FIRST_NAME» «LAST_NAME»:


I am pleased to inform you (the "Participant") that the Compensation Committee
of the Board of Directors (the "Committee") of Cabot Microelectronics
Corporation (the "Company") has approved your participation in the Cabot
Microelectronics Corporation 2012 Omnibus Incentive Plan (the "Plan") as a means
of allowing you to participate in the success of the Company through ownership
of Company common stock ("Stock"). A Restricted Stock Unit ("RSU") Award ("the
"Award") is hereby awarded to you pursuant to the terms of the Plan and this RSU
Award Agreement (the "Agreement").  Each RSU represents the right to receive one
share of Stock on the applicable vesting date pursuant to the Agreement and the
Plan. A copy of the Plan can be electronically accessed through the CMC Global
Intranet @the Surface under "Departments/Human Resources/Compensation/Long-Term
Incentive Plan."


 
Participant Name / ID Number
 
Type of Award
Number of Shares
Subject to RSUs
Fair Market Value of Shares Subject to RSUs on Award Date
 
 
 
«FIRST_NAME» «LAST_NAME»
 
«SOCIAL_SECURITY»
 
Restricted Stock Units
 
X,XXX
 
$[FMV / closing price on Award Date]
 
Award Date
Vesting Date(s)
Award Number
[Award Date(Month, day, year)]
 
25% 1st anniversary of Award Date
25% 2nd anniversary of Award Date
25% 3rd anniversary of Award Date
25% 4th anniversary of Award Date
 
«GRANT_ID»



This Agreement provides the Participant with the terms of the Award granted to
the Participant. The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Committee has the exclusive authority to interpret and apply the Plan and this
Agreement.  Any interpretation of the Agreement by the Committee and any
decision made by it with respect to the Agreement are final and binding on all
persons.  To the extent that there is any conflict between the terms of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
will have the same meaning as under the Plan, unless stated otherwise. For
purposes of this Agreement, "Company" includes, at any time during the term of
the RSUs, any subsidiary of the Company that employs the Participant on the
applicable date.
In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant, as follows:
1.
Award.  The Award shall become vested and the Participant shall be entitled to
receive one share of Stock for each vested RSU in accordance with the following
table:




--------------------------------------------------------------------------------

Number of Shares
Vesting Date(s)
25%
25%
25%
25%
1st anniversary of Award Date
2nd anniversary of Award Date
3rd anniversary of Award Date
4th anniversary of Award Date



Notwithstanding the foregoing, (i) the Award shall become fully vested and the
Participant shall be entitled to receive one share of Stock for each vested RSU
in the event of the Participant's death, Disability or a Change in Control; (ii)
the Award shall continue to vest in accordance with the terms of this Agreement,
and the Participant shall be entitled to receive one share of Stock for each RSU
at the time of vesting (in accordance with Section 5), in the event of the
Participant's termination of Service due to Retirement; and (iii) any unvested
portion of the Award shall vest, as of the date of the termination, in the event
of the Participant's involuntary termination of Service due to Position
Elimination ("Position Elimination Termination"), and the Participant shall be
entitled to receive one share of Stock for each RSU at the time of vesting (in
accordance with Section 5), prorated based on a fraction, the numerator of which
is the number of days in which the Participant was in Service from the Award
Date through the date of such Position Elimination Termination, and the
denominator of which is the total number of days in the vesting period (i.e.,
from the Award Date through the four (4) year anniversary of the Award Date). 
Upon the Participant's termination of Service with the Company for any reason
other than death, Disability, Retirement or Position Elimination Termination,
the Participant shall immediately cease vesting in the Award, and the unvested
portion of the Award shall be forfeited immediately. Notwithstanding anything
herein to the contrary, if the Participant's Service is terminated involuntarily
for any reason other than Cause, the Committee may, in its sole discretion,
accelerate the vesting of all or any portion of the Award.
For purposes hereof, "Disability" shall have the meaning provided under: (a)
first, an employment agreement between the Participant and the Company; (b)
second, if no such employment agreement exists, the terms of the Plan.  In
addition, for purposes of this Agreement, the Participant's date of termination
of Service (for any reason other than death or Disability) shall be the earlier
of: (i) the date on which the Participant ceases to render Service to or be
employed by the Company, as determined by the Company in its sole discretion;
(ii) the date on which the Company first provides notice of termination of
Service; or (iii) the first date of any statutory notice period provided under
local law.
For purposes hereof, the definition of "Change in Control" shall be deemed
modified, only to the extent necessary, to avoid the imposition of an excise tax
under Section 409A, to mean a "change in control event" as such term is defined
for purposes of Section 409A.  For purposes of clarity, if an Award would, for
example, vest and be paid on a Change in Control, but payment of such Award
would violate the provisions of Section 409A, then the Award shall vest but will
not be paid until the Participant experiences a "separation from service" within
the meaning of Section 409A.
For purposes hereof, "Position Elimination" shall mean the involuntary
termination of the Participant's Service by the Company due to the Company's
determination that the Participant's position with the Company will be
eliminated because of a staffing adjustment or other organizational change,
expense reduction considerations, office closings or relocations (including but
not limited to adjustments in the number of staff in a department or unit or the
elimination of all or some of the functions of a department or unit), in which
the Participant will not be replaced by another person in the same position.
For purposes hereof, "Retirement" shall mean the termination of the
Participant's Service following the Participant's attainment of a combination of
age and years of Service of at least seventy (70), with a minimum of fifty-five
(55) years of age; provided, however, that the Participant's termination of
Service will not be deemed to have occurred by reason of Retirement if the
Participant's Service has been terminated by reason of Cause, as determined by
the Company in its sole discretion.
For purposes hereof, "termination of Service" shall be deemed to occur only if
it is a "separation from service" within the meaning of Section 409A.
2.
Termination / Cancellation / Rescission / Recovery / Revocation.  The Company
may terminate, cancel, rescind, recover, or revoke the Award immediately under
certain circumstances, including, but not limited to, the Participant's:

(a)
actions constituting Cause, as defined in the Plan, or the Company's By-laws or
Articles of Incorporation, and as otherwise enforceable under local law;

(b)
rendering of services for a competitor prior to, or within six (6) months after,
the exercise of any Award or the termination of Participant's Service with the
Company;

(c)
unauthorized disclosure of any confidential/proprietary information of the
Company to any third party;

(d)
failure to comply with the Company's policies regarding the identification,
disclosure and protection of intellectual property;

(e)
violation of the Cabot Microelectronics Corporation Employee Confidentiality,
Intellectual Property and Non-Competition Agreement; or

(f)
violation of the Cabot Microelectronics Corporation Code of Business Conduct,
including those provisions related to financial reporting.

In the event of any such termination, cancellation, rescission, recovery, or
revocation, the Participant must return any Stock obtained by the Participant
pursuant to the Award, or pay to the Company the amount of any gain realized on
the sale of such Stock, and the Company shall be entitled to set off against the
amount of any such gain any amount owed to the Participant by the Company. 
3.
Purpose of Award.  The Award is intended to promote goodwill between the
Participant and the Company and shall not be considered as salary or other
remuneration for any employment or other services the Participant may perform
for the Company or any of its affiliates.  The Company's grant of the Award does
not confer any contractual or other rights of employment or service with the
Company.  Benefits granted under the Plan shall not be considered as part of the
Participant's salary in the event of severance, redundancy or resignation.
Granting of the Award shall also not be construed as creating any right on the
part of Participant to receive any additional benefits including awards in the
future, it being expressly understood and agreed that any future awards shall be
made solely at the discretion of the Company.

4.
Rights and Restrictions Governing Underlying Stock.

(a)
As of the Award Date, and until such time as the Participant becomes vested in
an RSU and receives a share of Stock as provided in Section 5 of this Agreement,
the Participant shall have no rights of a shareholder (including, to the extent
applicable, voting rights) as to each share of Stock subject to an RSU, except
as provided in Section 4(b) of this Agreement.

(b)
If the Company declares a cash dividend on its shares of Stock, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of such cash dividend per share of Stock,
multiplied by the number of RSUs credited to the Participant through the record
date. The dollar amount credited to the Participant under the preceding sentence
will be credited to an account ("Account") established for the Participant for
bookkeeping purposes only on the books of the Company. The balance in the
Account will be subject to the same terms regarding vesting and forfeiture as
the Participant's RSUs awarded under this Agreement, and will be paid in cash at
the time(s) that the corresponding shares of Stock associated with the
Participant's RSUs are delivered (or forfeited at the time that the
Participant's RSUs are forfeited).

--------------------------------------------------------------------------------

5.
Delivery of Stock.  As soon as reasonably practicable following each vesting
date, one or more stock certificates for the appropriate number of shares of
Stock shall be delivered to the Participant or such shares shall be credited to
a brokerage account if the Participant so directs; provided however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal and state securities laws.

6.
Tax Treatment. The Participant will generally be taxed on the Fair Market Value
of the shares of Stock subject to the Award on the date(s) such shares of Stock
are payable to the Participant according to the vesting terms above. This income
will be taxed as ordinary income and will be subject to income and FICA
withholding taxes. The Company is required to withhold and remit these taxes to
the appropriate tax authorities. The Participant will be required to provide the
Company with an amount of cash sufficient to satisfy the Participant's tax
withholding obligations or to make arrangements satisfactory to the Company with
regard to such taxes.  The income will be reported to the Participant as part of
the Participant's employment compensation on the Participant's annual earnings
statement Form W-2.

EACH PARTICIPANT IS URGED TO CONSULT WITH HIS OR HER OWN TAX ADVISOR TO
DETERMINE THE PARTICULAR TAX CONSEQUENCES INCLUDING THE APPLICABILITY AND EFFECT
OF FEDERAL, LOCAL AND OTHER TAX LAWS.
7.
Tax Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The various methods and manner
by which tax withholding may be satisfied are set forth in Section 8.4 of the
Plan.  If the Participant is subject to Section 16 (an "Insider"), of the
Securities Exchange Act of 1934 ("Exchange Act"), any surrender of previously
owned shares to satisfy tax withholding obligations arising under an Award must
comply with the requirements of Rule 16b-3 promulgated under the Exchange Act
("Rule 16b-3").

8.
Transferability.  The Award is not transferable other than: (a) by will or by
the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant's immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan.  After any such transfer, the Award shall remain subject to
the terms of the Plan.

9.
Adjustment of Shares.  In the event of any transaction that is a Share Change or
a Corporate Transaction, each as described in Section 8.6 of the Plan, the terms
of this Award (including, without limitation, the number and kind of shares
subject to this Award) shall or may be adjusted, as applicable, as set forth in
Section 8.6 of the Plan.

10.
Severability.  In the event that any provision of this Agreement is found to be
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.

11.
Waiver.  Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.

12.
Notices.  Except as provided in Section 13, any notices provided for in this
Agreement or the Plan must be in writing and hand delivered, sent by fax or
overnight courier, or by postage paid first class mail.  Notices are to be sent
to the Participant at the address indicated by the Company's records and to the
Company at its principal executive office.

13.
Electronic Delivery.  The Company may, in its sole discretion, decide to deliver
any documents related to the RSUs or other awards granted to the Participant
under the Plan by electronic means.  The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

14.
Section 409A. The RSUs are intended to be exempt from the requirements of
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that this
Agreement is subject to Section 409A and that it has failed to comply with the
requirements of Section 409A, the Company may, at the Company's sole discretion,
and without the Participant's consent, amend this Agreement to cause it to
comply with Section 409A or be exempt from Section 409A.

15.
Governing Law.  This Agreement shall be construed under the laws of the State of
Delaware.

 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Award Date.


CABOT MICROELECTRONICS CORPORATION
 
[Name]
President and Chief Executive Officer






--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND RECEIPT
FOR FISCAL YEAR 20[xx] RESTRICTED STOCK UNIT AWARD AGREEMENT FOR UNITED STATES
EMPLOYEES


 
Participant Name / ID Number
 
Type of Award
Number of Shares
Subject to RSUs
Fair Market Value of Shares Subject to RSUs on Award Date
 
 
 
«FIRST_NAME» «LAST_NAME»
 
«SOCIAL_SECURITY»
 
Restricted Stock Units
 
X,XXX
 
$[FMV / closing price on Award Date]
 
Award Date
Vesting Date(s)
Award Number
[Award Date (Month, Day, Year)]
 
25% 1st anniversary of Award Date
25% 2nd anniversary of Award Date
25% 3rd anniversary of Award Date
25% 4th anniversary of Award Date
 
«GRANT_ID»



I hereby acknowledge receipt of the award (the "Award") of restricted stock
units ("Restricted Stock Units") issued to me by Cabot Microelectronics
Corporation (the "Company") on the date shown above, which has been granted
under and is governed by the terms and conditions of the Cabot Microelectronics
Corporation 2012 Omnibus Incentive Plan (the "Plan") and the Restricted Stock
Unit Award Agreement (the "Agreement").  I further acknowledge receipt of a copy
of the Plan and certify that I am in conformance with and agree to conform to
all of the terms and conditions of the Agreement and the Plan, including giving
explicit consent to the Company to transfer personal data related to the Plan
administration outside of the country in which I reside and/or provide services.
According to the terms and conditions of the Award, Restricted Stock Units
awarded pursuant to it are scheduled to vest (lapse of restrictions) in equal
installments upon each of the first four anniversaries of the Award Date.  When
such Restricted Stock Units vest and shares are issued to me at such time,
pursuant to the terms of the Plan, I will be free to hold these shares, or to
sell, pledge, or give gifts of them, subject, of course, to the Company's policy
on trading in Company stock as set forth in the Company's Insider Trading Policy
and Trading Guidelines for Directors, Officers and Other Key Employees and the
requirements of the federal securities laws.
The Company will be required at vesting to withhold federal, state and FICA
taxes, on the total value of my Award upon vesting.  The value of the shares
upon vesting will be based on the closing price of the Company stock (as
reported on NASDAQ) as of the vesting date.
I may elect now to satisfy my future tax obligation on the value of the Award at
the time of vesting by either (please elect and initial one):
·
Providing a personal check, bank draft or money order payable to the Company at
the time of each of the four vesting dates (instructions for doing so will be
provided in advance of each vesting date) ___________.

·
Selling enough shares of those that vest from the Award at the time of each of
the four vesting dates ("withhold to cover") to satisfy my tax liability
___________.   My initialed election of this option confirms that at the time
that I am making this election, I am not in possession of any material
non-public information regarding the Company and am in compliance with the
Company's Insider Trading Guidelines.

·
I prefer to decide whether to "withhold to cover" or pay my tax obligation
through personal check, bank draft or money order payable to the Company in
advance of each vesting date (instructions for doing so will be provided in
advance of each vesting date) ___________.

I further acknowledge that I have received a paper copy of the prospectus for
the Plan.  I hereby consent to receiving all future prospectuses for the
remainder of my employment with the Company through the Company's intranet
website.  I am aware that I may withdraw my consent to receive future
prospectuses from the Company's intranet website at any time and upon such
withdrawal will be entitled to a paper copy of any future prospectus deliveries.
Any discrepancies between the Acknowledgement and Receipt, and the Agreement
with respect to the information shown above, should be corrected and brought to
the attention of the Committee.  Please be sure to initial any corrections made
to this form.


Signature _____________________________________ Date ___________________




Please return a copy of the enclosed Acknowledgement and Receipt form by [Month,
Day, Year] to:
[Name]
Global Compensation and Benefits Analyst
Cabot Microelectronics Corporation
870 Commons Drive
Aurora, IL  60504
HR Confidential FAX: (630)-375-5587


Please keep a copy of this signed Acknowledgement and Receipt, and the
Agreement, for your own records. If you have any questions, please contact your
HR Manager.







--------------------------------------------------------------------------------

CONSENT OF SPOUSE
Restricted Stock Unit Award Agreement


I, ____________________, spouse of [Participant], have read and approve the
Restricted Stock Unit Award Agreement dated [Award Date] (the "Agreement").  In
consideration of granting of the right to my spouse to receive or purchase
shares of stock of Cabot Microelectronics Corporation, a Delaware corporation,
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
with respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.


Signature _____________________________________ Date ___________________


Name (Print) ___________________________________




Please return one copy of a signed "Consent of Spouse" (if applicable) form to
the Company's Human Resources Department by [Month, Day, Year].












